Citation Nr: 1421705	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of left upper extremity shrapnel injury.  

2.  Entitlement to a compensable rating for residuals of bilateral thigh shrapnel injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2003.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the St. Louis, Missouri RO.  

The Veteran testified before the undersigned Veterans Law Judge in a May 2012 Travel Board hearing; a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In May 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of an increased rating for residuals of left upper extremity shrapnel injury.   

2.  The Veteran's bilateral thigh paresthesia of the cutaneous nerve approximates the criteria for severe to complete paralysis of the external cutaneous nerve.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 10 percent for residuals of left upper extremity shrapnel injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  Throughout the appeal period, the criteria for a 10 percent rating, and no higher, for bilateral thigh paresthesia of the cutaneous nerve have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8529 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residual of Left Upper Extremity Shrapnel Injury

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In January 2011, the Veteran perfected an appeal as to the issue of entitlement to a compensable disability rating for residuals of left upper extremity shrapnel injury.  A November 2011 rating decision granted an increased 10 percent disability rating for paresthesia of the left upper extremity as a residual of shrapnel injury.  In the May 2012 hearing, the Veteran indicated that the November 2011 rating decision satisfied his claim regarding residuals of shrapnel injury of the left upper extremity, and that he wished to withdraw his appeal pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding residual of left upper extremity shrapnel injury, and the issue is dismissed.  

Residual of Bilateral Thigh Shrapnel Injury

The Veteran indicated at his May 2012 hearing that the grant of a compensable disability rating for paresthesia of the bilateral thigh as a residual of shrapnel injury would satisfy his appeal, and the Board herein so grants.  In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's residual of bilateral thigh shrapnel injury has been rated under Diagnostic Codes 8599-8518.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.  Here, the Veteran's residual of bilateral thigh shrapnel injury has been rated by analogy to the criteria for paralysis of the circumflex nerve.  The Board finds that the disability should be properly rated under the criteria for external cutaneous nerve paralysis, neuritis, neuralgia, of the thigh, Diagnostic Codes 8529, 8629, 8729, respectively.  38 C.F.R. § 4.124a.  

Under the criteria for rating external cutaneous nerve paralysis, where paralysis is severe to complete, a (maximum) 10 percent rating is warranted.  Where paralysis is mild or moderate, a noncompensable rating is to be assigned.  

38 C.F.R. § 4.123 provides that neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating), is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis.  It further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to in that section, the maximum rating will be that for moderate incomplete paralysis.  

38 C.F.R. § 4.124 provides that for neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve), is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  

The instant claim for an increased rating for residual of shrapnel injury of the bilateral thighs was filed in November 2009.  [The Board notes that the Veteran is not seeking compensation for scars, and the criteria for scars is not addressed herein.  See May 2012 Travel Board hearing (wherein the Veteran explicitly stated he was not seeking compensation or filing a claim for scars of any location).]

On December 2009 VA examination, the Veteran reported some residual numbness of the left thigh since the injury during service, and some right thigh numbness over the lateral thigh, and numbness and intermittent pain over the dorsal aspect of the anteromedial thigh.  

On January 2010 VA examination, the Veteran complained of tingling, pain, and numbness in the lateral aspect of the right upper and mid-thigh.  On monofilament testing, the Veteran reported he could not feel anything in the lateral aspect of the right upper and mid-thigh, and that pinprick testing was dull.  The examiner indicated that there was cutaneous loss of sensation in the lateral cutaneous nerve of the thigh.  

Post-service VA treatment records show the Veteran's complaint of bilateral thigh pain, weakness, fatigue and numbness, and include diagnoses of bilateral thigh paresthesia of the cutaneous nerve.  

On September 2011 VA examination, the Veteran had moderate paresthesia and numbness in the right lower extremity.  The examiner noted that the external cutaneous nerve of the right thigh was abnormal with incomplete dysfunction manifested by decreased sensation of a moderate degree.  The examiner opined that it was less likely than not that the entrapment of the right lateral cutaneous nerve of the thigh was caused by the result of the shrapnel injury during service as there are no signs of injury or shrapnel within the distribution of that nerve.  

At the outset, to the extent the September 2011 VA examiner opined that it was less likely than not that the Veteran's right thigh entrapment of the right lateral cutaneous nerve was caused by the shrapnel injury during service, the Board notes that the Veteran has already been granted service connection for residuals of bilateral thigh shrapnel injury, so shrapnel injury of the bilateral thigh is conceded, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the bilateral thigh paresthesia of the cutaneous nerve is a residual of the bilateral thigh shrapnel injury.  

In this case, the Board finds that an increased 10 percent rating is warranted for bilateral thigh paresthesia of the cutaneous nerve.  The evidence of record includes the Veteran's competent account of constant numbness of the lower extremities, intermittent tingling, pain, weakness and fatigue.  In addition, the Board finds the Veteran's statements to be credible.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence approximates the criteria for severe to complete external cutaneous nerve paralysis, warranting a 10 percent rating.  

As the Veteran has indicated in his testimony at the May 2012 hearing that a 10 percent disability rating fully satisfies his appeal, the Board finds that it is unnecessary to consider whether he is entitled to a higher disability rating, to include based upon extraschedular consideration.  

Finally, as the record shows that the Veteran is employed and has been throughout the appeal period, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The appeal for a disability rating in excess of 10 percent for residual of left upper extremity shrapnel injury is dismissed.  

Subject to the laws and regulations governing payment of monetary benefits, a 10 percent disability rating for bilateral thigh paresthesia of the cutaneous nerve, but no higher, is granted throughout the appeal period.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


